People v Gonzalez (2019 NY Slip Op 01533)





People v Gonzalez


2019 NY Slip Op 01533


Decided on March 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2019

Sweeny, J.P., Renwick, Gische, Kahn, Kern, JJ.


8593 3191/12

[*1]The People of the State of New York, Respondent,
vJuan Gonzalez, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about December 13, 2012, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's contention that he should have received a downward departure is unpreserved because he made no such application to the hearing court (see People v Gillotti, 23 NY3d 841, 861 n 5 [2014]), and we decline to address this fact-based
argument, made for the first time on appeal. In any event, we find no basis for such a departure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2019
CLERK